Citation Nr: 9922569	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-06 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to vocational rehabilitation training under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 determination by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which found that the veteran was not 
entitled to a program of vocational rehabilitation under 
Chapter 31.  The veteran, who had active service from 
September 1966 to December 1989, appealed that decision to 
the BVA.  The case is now ready for appellate review.


FINDINGS OF FACT

The veteran's educational background and work experience has 
adequately prepared him for an occupation consistent with his 
abilities, aptitudes, and interests, and the record does not 
establish that the veteran has an impairment of his ability 
to pursue or maintain employment consistent with his 
abilities, aptitudes or interests.  The appellant is not in 
need of rehabilitation to overcome an employment handicap.


CONCLUSION OF LAW

Entitlement to a program of vocational rehabilitation 
training under Title 38, United States Code, Chapter 31 is 
not warranted.  38 U.S.C.A. §§ 3101, 3102, 5107 (West 1991); 
38 C.F.R. §§ 21.40, 21.51 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a program of 
vocational rehabilitation because he has a combined 
disability evaluation of 30 percent and an employment 
handicap.  According to the veteran, his education and work 
experience limit him in his ability to obtain suitable 
employment.  Although he has a Bachelor's Degree and two 
Master's Degrees, the veteran maintains that he is not 
competitive in the job market.  He notes that he received his 
Bachelor's Degree in 1966 at the age of 22.  As for the 
Master's Degree in Systems Management earned in 1981, the 
veteran notes that he never had the opportunity to use the 
quantitative and organizational skills learned in pursuing 
that degree and since has forgotten them.  Moreover, he notes 
that the Master's Degree in Computer Resources Management 
that he earned in 1988 was non-technical and now outdated.  

Moreover, although he has supervisory training and 
experience, the veteran contends that the very skills and 
abilities necessary for a position in management were those 
that he could not handle when employed in the insurance 
industry, to include attention to detail, the ability to 
analyze new problems and determine the underlying causes, the 
ability to motivate others to increased performance, and the 
ability to lead by example.  Consequently, he wants to pursue 
alternative employment as a high school religion teacher and, 
as a result, he seeks retraining through the Chapter 31 
vocational rehabilitation program.

Chapter 31 vocational rehabilitation benefits are intended to 
enable veterans with service-connected disabilities to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100 (West 1991).  Generally, a veteran who 
initially files a claim for Chapter 31 benefits on or after 
November 1, 1990, is entitled to a program of vocational 
rehabilitation if he has a service-connected disability which 
is compensable at a rate of at least 20 percent and was 
incurred or aggravated in service on or after September 16, 
1940, and is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102 (West 
1991); 38 C.F.R. § 21.40 (1998).
 
The term "employment handicap" means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).  
The pertinent regulations further define the term 
"impairment" as restrictions on employability caused by (1) 
the veteran's service-connected and non-service connected 
disabilities; (2) deficiencies in education and training; (3) 
negative attitudes toward the disabled; and (4) other 
pertinent factors.  38 C.F.R. § 21.51(c)(1).  An employment 
handicap does not exist, however, when the veteran's 
employability is not impaired.  38 C.F.R. § 21.51(f)(2)(i) 
(1998).

The record indicates that service connection has been 
established for postoperative craniotomy, residuals of 
excision of pituitary adenoma, history of hypothyroidism, 
hypopanpituitarism, hypoadrenalism, and hypogonadism, 
evaluated as 20 percent disabling; and loss of sense of 
smell, evaluated as 10 percent disabling.  Accordingly, the 
veteran has a combined disability evaluation of 30 percent.  
In addition to the aforementioned service-connected 
disabilities, the veteran's non-service connected 
disabilities include situational adjustment reaction with 
depressed mood, back pain, congenital cataracts, hearing 
loss, allergic rhinitis, sinusitis, bronchitis, hemorrhoids, 
and a hiatal hernia.

As the veteran meets the disability evaluation requirements 
for entitlement to Chapter 31 benefits, the only issue in 
this case is whether the veteran has an "employment 
handicap."  As previously noted, the veteran has indicated 
that he is unable to perform the duties associated with any 
position for which he has training and experience.  The  
record indicates that the veteran is limited in his ability 
to complete tasks requiring physical stress and stamina and 
excessive psychological stress.  However, the preponderance 
of the evidence does not reveal that his abilities to pursue 
or maintain employment in the field in which he is qualified 
are "impaired" as that term is used within the statute at 
issue.  

In a VA Form 28-1902 (Counseling Record - Personal 
Information) dated in August 1996, the veteran noted that his 
previous training included a BA in Social Studies, an MA in 
Systems Management, an MA in Computer Systems Management, an 
Intelligence Officer's Course, a post-graduate Intelligence 
Course, the Defense Sensor Application Program, Squadron 
Officer School, Air Command and Staff School, and Air War 
College.  In addition, he noted the four positions he held 
during the last seven years of his 23-year career in the 
Armed Forces.  These positions primarily were supervisory and 
managerial positions.  During this time, the veteran was 
promoted from Major to Lieutenant Colonel.       

According to the veteran, since his separation from service 
he worked in the insurance industry and continued to work in 
that industry on a part-time basis.  He indicated that he 
disliked working in insurance sales because he could not 
stand repeated rejections from cold calling and could not 
"extemporize problem identification and solution with 
business owners."  He noted numerous problems stemming from 
his service-connected pituitary tumor, to include difficulty 
in sustaining concentration, decreased memory, and a tendency 
to become tired.  He reported that at the age of 52 years old 
he felt that he would have to sell himself in order to obtain 
a job.     

A VA Form 28-1902b (Counseling Record - Narrative Report) 
also dated in August 1996 again detailed the veteran's 
educational background, along with his job history, both 
during and after service, and his physical and mental 
disabilities, both service and nonservice-connected.  It was 
noted that the veteran took numerous medications, to include 
Zoloft, Zantac, Hismanol, Uankinese, Testostrone, and 
Synthroid.  It also was noted that the veteran's disabilities 
impaired his ability to complete tasks requiring physical 
stress and stamina and excessive psychological stress.  

The vocational objectives of computer analyst, business 
manager, and systems analyst were explored with the veteran, 
along with alternatives suggested with the assistance of the 
Occupational Outlook Handbook.  Tasks required of the 
objectives under consideration were essentially sedentary, 
with a minimum of excessive psychological stress, which was 
compatible with the effects of the veteran's disability.  The 
counseling psychologist (CP) noted that the veteran's 
educational background offered a relatively high probability 
of the veteran successfully completing the tasks required of 
the objectives under discussion.  In addition, the CP noted 
that employment opportunities appeared to be adequate for the 
veteran to successfully compete for entry level employment 
and the potential income derived from the objectives under 
consideration appeared to be adequate for the veteran to meet 
his financial obligations.  

In sum, the CP found that the veteran had an impairment of 
employability, as noted by his inability to complete tasks 
requiring physical stress and stamina and excessive 
psychological stress.  However, his educational background 
indicated that the veteran was adequately prepared for 
employment that was compatible with his disabilities, 
interest, aptitudes, and abilities.  Therefore, the CP 
concluded that the veteran had overcome the impairment of 
employability and did not qualify as having an employment 
handicap as defined in 38 C.F.R. § 21.51.

In a personal hearing before the RO in December 1996, the 
veteran testified that he tired easily, and had problems with 
memory, concentration, irritability, and depression.  The 
veteran noted difficulty in retaining employment immediately 
following his retirement from service.  He noted that he took 
a job as an Insurance Agent in order to begin earning money.  
He testified that he did well the first year, but his 
earnings tapered off in the second and subsequent years.  
According to the veteran, he took numerous insurance-related 
courses and passed various insurance-related examinations, 
but could not deal with people directly, to include selling 
and analyzing problems.  The veteran indicated that he was 
"let go" by Mass Mutual in September 1995 and continued 
part-time as an independent broker.  He left to attend school 
for one year, but returned to part-time work as an 
independent broker.  The veteran noted, however, that he had 
not renewed his license.    

He indicated that his current vocational aim was to be a 
Religion teacher in a Catholic high school.  The veteran's 
representative noted the veteran's degrees in management and 
indicated that he probably would not be able to function in 
that type of an environment because of his forgetfulness and 
irritability.  The veteran testified that the area he wanted 
to get into was less competitive and stressful.  He indicated 
that he was not sure whether he could handle the stress 
levels in a high school; however, if he could not, there were 
many other available opportunities to use a religion degree, 
such as working as a counselor or training teachers.

At the time of his hearing, the veteran submitted a detailed 
statement in support of his claim.  In this statement, he 
reiterated his inability to retain employment despite his 
prior educational and military background.  He revealed 
numerous physical and mental problems to include lethargy, 
reduced stamina and strength, a lack of initiative, reduced 
mental acuity, impaired memory, difficulty concentrating for 
a sustained period of time, persistent and inappropriate 
irritability, and depression.  He noted that following his 
separation from service he mainly worked in the business 
insurance market and took specialized professional training 
courses in that area.  He revealed that he spent seven weeks 
studying for, and eventually received, a professional 
stockbroker's license as a condition of hire with one 
insurance company.  However, according to the veteran, 
despite his apparent success in training courses and 
licensing examinations, he could not "put it all together in 
front of a prospective client."  He noted that eventually he 
voluntarily gave up his stockbroker's license for fear that 
he would commit a grave error and hurt a client.  He stated 
that the very skills and abilities that he could not handle 
in the insurance business were the same skills and abilities 
necessary to succeed in a managerial position in business, 
industry, or government.         

In January 1997, VA referred the veteran for a qualitative 
neuropsychological assessment.  The testing was conducted 
"to determine the current level of cognitive and 
intellectual functioning; to determine whether specific 
organically based cognitive deficits exist; [and] to discuss 
the implications of any such deficits for day-to-day 
functioning[.]"  The veteran reported difficulties with 
memory, concentration, wordfinding, less confidence in his 
verbal expression, slowness in learning or assimilating novel 
information, possible balance problems, less stamina for 
physical activities, and more sensibility to temperature 
changes.  In addition, he noted emotional and behavioral 
changes over the last six to eight years, to include 
irritability, increased emotions, anger, frustration, and 
insomnia.  The veteran's educational, employment and military 
background was noted, to include the veteran's enrollment in 
a theology program in 1995 in which he earned A's and B's.  

Testing revealed a superior vocabulary and fund of general 
knowledge; high average immediate verbal recall, immediate 
visual memory, and delayed recall index; normal range 
incidental memory; low average attention/concentration index 
with attention markedly below expectancy for his general 
intellectual and memory potential; efficient speech 
functions; average visuospatial-assembly skills; visuomotor 
tracking, simultaneous cognitive processing, and simple motor 
speed were all within the normal range; sensory-perceptual 
functions appeared intact to gross confrontation; he adapted 
to and carried out tasks well, even in complex or abstract 
situations and he usually planned and organized effective 
work sequencing, but on tasks demanding attention his 
performance fell down; depression screening indicated mild to 
moderate depression.  In sum, the veteran exhibited 
difficulty primarily in the areas of attention and 
concentration.  

As for any vocational implications, the testing psychologist 
noted that the veteran was a bright individual who still 
seemed to have considerable learning potential given his 
superior intelligence and memory.  On the other hand, the 
marked attentional difficulties he demonstrated and fatigue 
would likely negatively impact his occupational potential.  
According to the licensed psychologist, it was difficult to 
understand why, if the veteran did not think that he could be 
effective in his previous jobs, he thought he could 
efficiently teach in a classroom setting.   In light of his 
rather serious attentional deficit and in consideration of 
the frontal locus of his brain lesion, the psychologist 
opined that he might be wise to look at a highly structured 
position that did not require concentration in the face of 
distracting elements (unlike a classroom setting).  The 
psychologist noted that what the veteran saw as a memory 
problem likely was the combination of markedly poor 
concentration and mental focus along with vulnerable memory.  
It was indicated that the veteran produced on memory tasks as 
well as he did during testing because of the structure and 
laboratory-like setting of the testing environment.    

The Board acknowledges the veteran's contention that he would 
be suited better to employment as a high school religion 
teacher or in a related profession.  However, the VA is 
unable to ignore current vocational skills if they qualify 
for a field that would not tend to aggravate existing 
disabilities.  The Board notes that the veteran has extensive 
education, to include a Bachelor's degree and two Master's 
degrees, in addition to significant supervisory and 
management experience.  With this background, the Board finds 
that there are many positions that are primarily sedentary 
and would not aggravate the veteran's disabilities, service-
connected or otherwise.  The Board notes that some of these 
sedentary positions may inherently involve some psychological 
stress; however, there are many positions that come with a 
lesser degree of stress, to include less stress than teaching 
in a classroom environment.  

Further, in spite of the symptoms manifested by the veteran's 
disabilities, the record is devoid of any evidence 
demonstrating that the veteran was terminated because of 
deficiencies in education and training or because of a 
negative attitude towards others.  The record shows that the 
veteran is qualified for suitable employment consistent with 
his abilities, aptitudes, and interests.  Clearly, the 
veteran's educational achievements provide him with the 
requisite educational background to obtain suitable 
employment.

The Board acknowledges the veteran's contentions, which 
essentially maintain that his disabilities interfere with 
obtaining employment.  The Board notes that the veteran has 
detailed his difficulty in relating his learned skills to the 
actual work environment in the insurance industry and has 
opined that he would not be able to put his skills into 
practice in any managerial position.  However, the Board 
notes that sales is a particularly demanding and stressful 
vocation, one for which many individuals are not suited.  It 
is plausible that the veteran's educational and employment 
background may be inconsistent with this type of employment 
and there is no indication of record suggesting that the 
veteran was rejected for employment because of his service-
connected disabilities.  Moreover, although the veteran has 
described his education as outdated, the Board finds that 
while the veteran may not remember specific information, the 
general quantitative and organizational concepts learned may 
be broadly applied to other areas of employment. 

Furthermore, the evidence before the Board does not provide 
any basis upon which to conclude that the veteran would be 
unable to secure employment suitable to the veteran's 
background and expressed interests.  Although the veteran has 
expressed an interest in pursuing an occupation for which he 
believes he needs additional training, the veteran's desire 
to pursue another occupation, cannot, standing alone, 
constitute an impairment or give rise to an employment 
handicap.  Were that the case, the statutory language at 
issue would be rendered largely irrelevant, and any veteran 
who met the minimum rating requirements of 38 U.S.C.A. § 3102 
would be able to pursue additional training as his vocational 
ambitions evolved.  Considering the foregoing, the Board 
finds that the evidence of record does not show that the 
veteran has an employment handicap as that term is defined by 
the applicable legal criteria.  

In making its determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to otherwise permit favorable action on the 
veteran's appeal. 


ORDER

Entitlement to vocational rehabilitation training under 
Chapter 31, Title 38, United States Code is denied.




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

